BELCHER, Judge.
The offense is unlawfully transporting alcoholic beverages in a dry area; the punishment was assessed at three months in jail and a fine of $500.
The record is before this court without bills of exception or statement of facts. No brief has been filed in behalf of appellant and we are not advised of any issue upon which reversal is sought.
It appears from the court’s charge that the appellant entered a plea of guilty although the judgment, dated March 18, 1957, recites that he pleaded not guilty. The judgment further recites that the state recover of the appellant $500, but it fails to adjudge that he be confined to jail for three months pursuant to the verdict of the jury.
When a case is appealed to this court and the jury’s verdict gives us the basis for correcting the judgment, we have consistently done so. Byrd v. State, 157 Texas Cr. Rep. 595, 228 S.W. (2d) 858. Accordingly, the judgment is reformed so as to fix appellant’s punishment at confinement in jail for a term of three months and a fine of $500. Combes v. State, 162 Texas Cr. Rep. 482, 286 S.W. (2d) 949. Further, the judgment is reformed to show that appellant pleaded guilty to the charge in the information.
*276As reformed, the judgment is affirmed.
Opinion approved by the court.